DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 10 December 2020 in response to the Office Action of 10 September 2020 are acknowledged and have been entered. Claims 9-13, 15-18, 21-30, 32-34 and 36-38 have been withdrawn. Claim 1 and 5 are amended. Claims 1-2 and 5-8 are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by amendment.  	
The amendment of claim 1 broadens the scope of the claim and has necessitated an updated consideration.
Sequence Compliance
 This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications.
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence 
MPEP 2422.03 further states “Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.”
In the instant case, an ASCII text file was submitted on 06/29/2018. However, the specification has not been amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 7 and 8. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 -8 is rejected under 35 U.S.C. 103 as being unpatentable over Nokelainen (Nokelainen. 2000 Department of Medical Biochemistry, University of Oulu, pages 1-72) in view of Bell (WO0134647A2), Sinclair (Sinclair et. al. 2002. Protein Exp. And Purif. 26, 96-105), and Gustafsson et al. (Trends in Biotech., 22, 7, 346-353, 2004).
Regarding claim 1, 2 and 5, Nokelainen discloses production of recombinant collagen, types I-III collagen, in the yeast Pichia pastoris (P. pastoris).  Nokelainen teaches that cDNAs for the αl chains of type I, II and III procollagens were each cloned into the expression vector pPICZB (Invitrogen) under the control of the P. pastoris alcohol oxidase 1 promoter [pg. 44-46].  
Nokelainen does not specifically disclose that the collagen produced is non-hydroxylated.  
Nokelainen does teaches that prolyl 4-hydroxylase catalyzes the hydroxylation of proline residues to 4-hydroxyprolines, the function of the hydroxy group in the 4-hydroxyproline residues is to stabilize the collagen triple helix at physiological temperatures, and non-hydroxylated collagen 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the strain of yeast where it does not contain prolyl 4-hydroxylase or lysyl hydroxylase for the purpose of producing non-hydroxylated collagen. One of ordinary skill would be motivated to make this modification for the advantage of being able to fold the α-chains of the non-hydroxylated collagen into a triple helix at low temperatures and/or produce collagen with thicker fibrils.
Nokelainen does not teach where the vector comprises an optimized DNA sequence encoding bovine collagen, wherein the DNA sequence is at least 90% identical to SEQ ID NO: 2.  It is noted that "at least 90% identical to SEQ ID NO: 2" broadly encompasses a large genus of possible coding sequences. There is no disclosure in the specification of the criticality of the particular nucleotide sequence of any particular codon. Rather, the claimed language encompasses a large genus of variant coding sequences in which any codon may be optimized or not.
Nokelainen does teach collagens are now used commercially as biomaterials in numerous medical applications, and that large amounts of collagens are currently required for these applications, the most important sources being bovine, skin and bones. However, since there is a risk that these bovine-derived collagens may carry disease causing contaminants, an alternative source of collagens would be highly desirable [pg. 13, para 3].  Nokelainen further discloses optimizing the collagen expression levels by using multicopy integrants and DNA sequences with optimized codon usages for the production of very large amounts of recombinant type I collagen for various medical applications [p. 59, para 1].
Bell teaches and isolated and purified polynucleotide encoding a bovine α1(III) collagen (SEQ ID NO: 3 [Fig. 3] which encodes Bell’s SEQ ID NO: 4[ Fig. 4] which is 100% identical to the amino acid sequence encoded by instant application’s SEQ ID NO:2); compositions, expression vectors, and host cells comprising the polynucleotide wherein the host cells can be yeast (genetically engineered yeast). [pg. 10, para. 3], and specifically Pichia pastoris [pg. 46, para 3].  Bell teaches other polynucleotide sequences which encode substantially the same or functionally equivalent polypeptide sequences are encompassed by the present invention, and all degeneration variants and codon-optimized sequences are specifically contemplated [pg. 36, para 3].
Sinclair teaches preferred p.pastoris codons for altering native genetic sequences to create a fully codon optimized gene fragment [Table 2; pg. 99, col. 2, para 1] and led to an increases in expression level of at least an order of a magnitude [pg. 103, col. 2, para 3].
Gustafsson teaches the ability to maximize the likelihood of high protein expression by redesigning/modifying translation initiation regions, alteration of mRNA structural elements and use of different codon biases for heterologous protein expression in heterologous hosts [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the strain of yeast of Nokelainen with a codon optimized DNA sequence encoding bovine collagen, wherein the DNA sequence is at least 90% identical to SEQ ID NO: 2.  One of ordinary skill would be motivated to try this modification for the advantage of producing larger amounts of bovine α1(III) collagen for various medical applications as there are a finite number of identified choices for alternative codons that can be used to alter the native sequence in a way such that the gene product, which will encode the same polypeptide sequences, is produced more than the gene product from the native sequence.   Given Nokelainen and Bell’s disclosure of optimizing the DNA for high level expression of collagen, and Gustafsson disclosure that higher levels of heterologous protein can be obtained using codon optimization, routine codon optimization was known in the art and it was highly predictable that it achieves higher gene 
 Regarding claims 6 and 7, Nokelainen teaches the vector includes an antibiotic selection marker (ble gene), conferring resistance to Zeocin [p. 44, para 1].
Regarding claim 8, Nokelainen teaches the recombinant strains were generated by the electroporation [p. 44, para 1].

Response to Arguments
Applicant’s argue that “The cited references do not teach all elements of the claims because they do not disclose a DNA sequence that is at least 90% identical to SEQ ID NO: 2, a codon-optimized DNA sequence encoding bovine alpha III collagen” on page 8 and “that a skilled artisan would have overlooked the fact that none of the cited references disclose a DNA sequence with at least 90% identity to SEQ ID NO: 2, the Examiner has not provided any reason that a skilled artisan would have modified any of the cited references to arrive at SEQ ID NO: 2 or a DNA sequence with at least 90% identity to SEQ ID NO: 2 as claimed” on page 9.  Applicant’s arguments have been considered and found not persuasive as they do not take into consideration the totality of the combined teachings of Nokelainen, Bell, Sinclair and Gustafsson discussed in the rejection above. The teachings of Nokelainen, Bell, Sinclair and Gustafsson provides a reasonable rationale how one ordinary skilled in the art would arrive at a DNA sequence that is at least 90% identical to SEQ ID NO: 2, a codon-optimized DNA sequence encoding bovine alpha III collagen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636